Citation Nr: 1329452	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  09-25 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from August 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board reopened a 
claim for the issue on appeal in October 2012 and remanded 
the matter for additional development.

The Board notes that the appellant has asserted that her 
correspondence dated December 19, 2005, should have been 
construed as a notice of disagreement with the December 2005 
rating decision including the issue of entitlement to 
service connection for the cause of the Veteran's death.  As 
this matter was addressed in a December 2007 Board decision 
and the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") dismissed the appeal from that 
decision in July 2008, no further action as to her claim is 
warranted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although this case has been previously remanded by the 
Board, a review of record shows that additional development 
is required in this case for an adequate determination of 
the issue on appeal.  Significantly, in an August 2013 brief 
the appellant's representative asserted, in essence, that 
the Veteran had a heart condition as a result of his 
herbicide exposure during service in the Republic of Vietnam 
and that this disorder had a material influence in 
accelerating his death.  Therefore, the Board finds 
additional development is required prior to appellate 
review.

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312(a) (2012).  In order 
to constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2012).  

In order to be a contributory cause of death, it must be 
shown that there were debilitating effects due to a service-
connected disability that made the Veteran materially less 
capable of resisting the effects of the fatal disease or 
that a service-connected disability had material influence 
in accelerating death, thereby contributing substantially or 
materially to the cause of death.  Lathan v. Brown, 7 Vet. 
App. 359 (1995); 38 C.F.R. § 3.312(c)(1) (2012).  The Court 
has held that VA is required to provide a medical opinion to 
a DIC claimant when the opinion is "necessary to 
substantiate the claimant's claim for a benefit."  Wood v. 
Peake, 520 F.3d 1345 (Fed. Cir. 2008) (citing 38 U.S.C.A. 
§ 5103A(a)).

VA regulations provide that certain disorders, including 
ischemic heart disease, if manifest within the requisite 
period of time and associated with herbicide agent exposure 
in service may be presumed service connected.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2012). 

VA, under the authority of the Agent Orange Act of 1991, has 
also determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for 
colorectal cancer.  See 75 Fed. Reg. 81332 (Dec. 27, 2010).  
The Court, however, has held that even though a disease is 
not included on the list of presumptive diseases a nexus 
between the disease and service may nevertheless be 
established on the basis of direct service connection.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The 
existence of presumptive service connection for a condition 
based on exposure to Agent Orange presupposes that it is 
possible for medical evidence to prove such a link before 
the National Academy of Sciences recognizes a positive 
association."). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim file should be 
reviewed by an appropriate VA medical 
specialist for an opinion as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that a disability 
incurred in or aggravated by active 
service, or which may be presumed to be 
so incurred, made the Veteran materially 
less capable of resisting the effects of 
the fatal disease or that a service-
connected disability had material 
influence in accelerating death his 
death as a result of colon cancer.  The 
physician should be notified that 
service connection has been established 
for the Veteran's posttraumatic stress 
disorder, that ischemic heart disease 
may be presumed to have been incurred in 
service unless rebutted by affirmative 
evidence to the contrary, and that the 
appellant also asserts the Veteran's 
colon cancer developed as a result of 
his herbicide exposure during active 
service.  The opinion should be provided 
based upon a review of the medical 
evidence of record, including the 
medical literature submitted in support 
of the claim, and sound medical 
principles.  

2.  After completion of additional 
development deemed necessary, the issue 
on appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


